Case: 6:20-cr-00043-REW-HAI Doc #: 66 Filed: 12/14/20 Page: 1 of 2 - Page ID#: 201




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 UNITED STATES OF AMERICA,                           )
                                                     )
       Plaintiff,                                    )       No. 6:20-CR-43-REW-HAI
                                                     )
 v.                                                  )
                                                     )
 MICHAEL BOWLING,                                    )                 ORDER
                                                     )
       Defendant.                                    )

                                        *** *** *** ***

       After conducting Rule 11 proceedings, see DE 62 (Minute Entry), Judge Ingram

recommended that the undersigned accept Defendant Michael Bowling’s guilty plea and adjudge

him guilty of the offense charged in Count One of the Indictment (DE 8); see also DE 64 (Plea

Agreement). Judge Ingram expressly informed Defendant of his right to object to the

recommendation and to secure de novo review from the undersigned. See DE 65 at 3. The

established, 3 business day objection deadline has passed, and no party has objected.

       The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

(holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

recommendation “to which objection is made”).

       The Court thus, with no objection from any party and on full review of the record,

ORDERS as follows:

                                                 1
Case: 6:20-cr-00043-REW-HAI Doc #: 66 Filed: 12/14/20 Page: 2 of 2 - Page ID#: 202




       1. The Court ADOPTS DE 65, ACCEPTS Michael Bowling’s guilty plea, and

          ADJUDGES him guilty of Count One of the Indictment (DE 8); and

       2. The Court will issue a separate sentencing order.1

       This the 14th day of December, 2020.




1
 At the hearing, Judge Ingram remanded Defendant to the custody of the United States Marshals
Service. See DE 62. The Court sees no need to further address detention at this time.
                                               2
